UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 KENNETH JAMES NEILSON,

          Plaintiff,
                 v.                                       Civil Action No. 08-2059 (JDB)
 UNITED STATES, et al.,

          Defendants.


                                             ORDER

         Upon consideration of [#2] defendants' motion to dismiss the complaint, and the entire

record herein, and for the reasons stated in the memorandum opinion issued on this date, it is

hereby

         ORDERED that defendants' motion to dismiss is GRANTED.



                                                            /s/
                                                     JOHN D. BATES
                                                 United States District Judge

Dated:     December 17, 2009